                                                                                           E-FILED
                                                           Thursday, 30 January, 2020 11:49:52 AM
                                                                      Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                           ROCK ISLAND DIVISION

CARL LEE GRANT,                                )
                                               )
Plaintiff,                                     )
                                               )
v.                                             )     4:17-cv-04019-JEH
                                               )
                                               )
GARY KULHAN,                                   )
WANDA PENNOCK,                                 )
KEITH ROSE, and                                )
JEREMIE SEYMOUR,                               )
                                               )
Defendants.                                    )

                                 Order and Opinion

       Before the Court are Defendants Kuhlhan, Pennock, and Rose’s motion for
judgment as a matter of law pursuant to Federal Rule of Civil Procedure 50 (D.
109) and Plaintiff’s motion for sanctions (also titled “Motion of Objection to
Defendants Renewed”) (D. 111). For the reasons stated, infra, both motions are
denied.
       The jury in this case returned a verdict in favor of the Plaintiff on his claim
that Defendants Kuhlhan, Pennock, and Rose violated his Fourteenth
Amendment right to be free from excessive force as it related to their use of
handcuffs on him. The Defendants now renew their motion made at trial,
wherein they argue that they are entitled to qualified immunity as to the
Plaintiff’s claim that the Defendants handcuffed him with smaller cuffs despite a
medical order for large cuffs.




                                           1
      A public official defendant is entitled to qualified immunity unless two
disqualifying criteria are met. First, the evidence construed in the light most
favorable to the plaintiff must support a finding that the defendant violated the
plaintiff’s constitutional right. Second, that right must have been clearly
established at the time of the violation. Stainback v. Dixon, 569 F.3d 767, 770 (7th
Cir. 2009). Courts may “exercise their sound discretion in deciding which of the
two prongs of the qualified immunity analysis should be addressed first in light
of the circumstances in the particular case at hand.” Pearson v. Callahan, 555 U.S.
223, 236 (2009). “A clearly established right is one that is ‘sufficiently clear that
every reasonable official would have understood that what he is doing violates
that right.’” Mullenix, 136 S. Ct. at 308 (emphasis added).
      Prior to trial, this Court rejected the Defendants’ qualified immunity
claims, stating:
              Defendants also argue that they are entitled to qualified
      immunity. Defendants cite to Stainback v. Dixon, 569 F.3d 767, 773
      (7th Cir. 2009), where the Seventh Circuit stated that
              [h]ad the [o]fficers known of a preexisting injury or
              medical condition that would have been aggravated by
              handcuffing [the plaintiff], or had [the plaintiff]
              communicated to the [o]fficers that he suffered from
              such an infirmity, the [o]fficers certainly would have
              been obligated to consider that information, together
              with the other relevant circumstances, in determining
              whether it was appropriate to handcuff [the plaintiff].
      Drawing attention to the last half of this quotation, Defendants
      argue that they considered Plaintiff’s wrists in combination with the
      fact that Plaintiff “had been accused of threatening to harm someone
      else, . . . was agitated and upset by the room search, and was being
      taken to a different part of the facility on a special status.” (Defs.’
      Mot. Summ. J. 18.)
              The holding in Stainback was that the officers’ use of handcuffs
      was reasonable because the officers “did not use handcuffs in a
      manner that would clearly injure or harm a typical arrestee,”

                                           2
      because “it was not objectively clear to the [o]fficers that [the
      plaintiff] suffered from any infirmities,” and because the plaintiff
      did not “inform the [o]fficers that he had a preexisting injury or
      condition that would be aggravated if he were handcuffed.” 569
      F.3d at 773.
             Here, unlike in Stainback, it was objectively clear to
      Defendants that Plaintiff had had wrist surgery, and Plaintiff told
      Defendants the small handcuffs would aggravate his wrists. A
      doctor had also ordered that large handcuffs be used on Plaintiff
      because of his medical condition.
             In Payne v. Pauley, 337 F.3d 767, 780 (7th Cir. 2003), the
      Seventh Circuit held that an officer was not entitled to qualified
      immunity for applying tight handcuffs that caused numbness and
      pain where the plaintiff “posed no danger” to the officer, “did not
      resist arrest,” and “was alleged to have committed a very minor,
      non-violent crime.” Although in the present case Plaintiff is alleged
      to have threatened to commit a violent crime, Defendants knew this
      fact before they searched Plaintiff’s cell. Plaintiff also had an
      ongoing order for large handcuffs. Thus, Defendants could have
      brought large handcuffs with them when they came to Plaintiff’s cell
      a second time to transport Plaintiff to Fox Unit.
             In addition, Plaintiff’s testimony does not support a
      conclusion that he posed a danger to Defendants or that he resisted
      arrest. Hearsay statements in the incident reports provide some
      support for such a conclusion, but the Court cannot consider that
      evidence on summary judgment.
             The Court concludes that Stainback and Payne clearly
      establish that under Plaintiff’s version of events, Defendants’ use of
      the small handcuffs was not objectively reasonable. Therefore,
      Defendants are not entitled to qualified immunity. Furthermore,
      based on the evidence presented by Plaintiff, the Court concludes
      that a reasonable jury could find that Defendants Kulhan, Rose, and
      Pennock’s knowing use of the small handcuffs on Plaintiff when he
      posed no danger to Defendants, had a large handcuff permit, and
      had swollen, post-surgical wrists was objectively unreasonable.

(D. 68 at ECF pp. 24-27).




                                        3
      Nothing that happened at trial alters this analysis. The jury apparently
credited the Plaintiff’s version of events, which, consistent with the Court’s
previous analysis when considering the Defendants’ qualified immunity claims
and the Plaintiff’s testimony at trial, support a conclusion that “Defendants
Kulhan, Rose, and Pennock’s knowing use of the small handcuffs on Plaintiff
when he posed no danger to Defendants, had a large handcuff permit, and had
swollen, post-surgical wrists was objectively unreasonable.” Id at ECF p. 27.
Accordingly, the Defendants’ motion is denied.
      Regarding the Plaintiff’s motion for sanctions and other relief, he argues
the Defendants should be sanctioned because of the delay precipitated by their
motion for judgment as a matter of law. However, the Defendants filed their
motion within the time period set forth in the Federal Rules of Civil Procedure,
and they are entitled to file such a motion. There is nothing sanctionable in their
conduct. Finally, the Plaintiff appears to argue that the damages awarded to him
by the jury were too low. However, the amount of damages was a matter for the
jury to decide based upon the evidence presented at trail, and there is no reason
to upset its determination. Accordingly, the Plaintiff’s motion is denied as well.
                                                                      It is so ordered.

                           Entered on January 30, 2020

                              s/Jonathan E. Hawley
                            U.S. MAGISTRATE JUDGE




                                         4
